Exhibit 10.1
EXECUTION VERSION



SECOND AMENDMENT
TO THE CREDIT AGREEMENT AND FIRST AMENDMENT TO THE GUARANTEE AND COLLATERAL
AGREEMENT
THIS SECOND AMENDMENT TO THE CREDIT AGREEMENT AND FIRST AMENDMENT TO THE
GUARANTEE AND COLLATERAL AGREEMENT, dated as of September 20, 2013 (this
“Amendment”), to (i) the Credit Agreement, dated as of November 10, 2011 (as
amended by the First Amendment to the Credit Agreement dated as of September 26,
2012, as further modified, amended or otherwise supplemented prior to the date
hereof, the “Credit Agreement”) and (ii) the Guarantee and Collateral Agreement,
dated as of December 14, 2011 (as modified, amended or otherwise supplemented
prior to the date hereof, the “Guarantee and Collateral Agreement”), and entered
into by, among others, Rose Rock Midstream, L.P., as the Borrower (the
“Borrower”), certain subsidiaries of the Borrower, as Guarantors, the lenders
party thereto (the “Lenders”) and The Royal Bank of Scotland plc, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower desires to (i) amend the Credit Agreement to extend the
Maturity Date of all or a portion of the aggregate principal amount of the
outstanding Revolving Facility Loans (the “Extended Maturity Date”) and (ii)
amend certain other provisions of the Credit Agreement and the Guarantee and
Collateral Agreement as specified below (the “Specified Amendments”);
WHEREAS, the Loan Parties have requested that the Lenders agree to amend certain
provisions of the Credit Agreement in order to permit each of the Extended
Maturity Date and the Specified Amendments; and
WHEREAS, subject to certain conditions, the Lenders are willing to agree to such
amendments relating to the Credit Agreement and the Guarantee and Collateral
Agreement.
NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments to the Credit Agreement
(a)    The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the table appearing therein and
replacing it with the following table:

        

--------------------------------------------------------------------------------

 

Leverage Ratio
Revolving Facility ABR Loans
Revolving Facility Eurodollar Loans
Category 1: Greater than 4.50 to 1.00
2.00%
3.00%
Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00
1.75%
2.75%
Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00
1.50%
2.50%
Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00
1.25%
2.25%
Category 5: Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00
1.00%
2.00%
Category 6: Less than or equal to 2.50 to 1.00
0.75%
1.75%



(b)    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “EBITDA” as follows: deleting the phrase “described in subclauses
(i) through (viii) of this clause” and replacing it with “described in
subclauses (i) through (ix) of this clause”; deleting the “and” at the end of
subclause (vii); adding an “and” at the end of subclause (viii); and adding a
new subclause (ix) as follows:
“(ix) Material Project EBITDA Adjustments with respect to Material Projects;”
(c)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the proviso in subclause (f) of the definition of “Excluded Assets” in
its entirety as follows:
“provided that compressor and pumping stations that are owned by the Borrower
and the other Loan Parties and have a fair market value of $5,000,000 or more in
the aggregate shall not constitute “Excluded Assets,””.
(d)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating subclause (e) of the definition of “Excluded Taxes” in its entirety as
follows:
“(e) any U.S. federal withholding Taxes imposed under FATCA,”
(e)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating subclause (c) of the definition of “Material Contracts” in its
entirety as follows:
“(c) any “material contract” as required to be filed with the SEC pursuant to
Regulation S-K,”

-2-



--------------------------------------------------------------------------------

 

(f)    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Obligations” by inserting the following immediately prior to the
“.” at the end thereof:
“, excluding, in each case, for the avoidance of doubt, Excluded Swap
Obligations”
(g)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the penultimate sentence of the definition of “Revolving Facility
Commitment” in its entirety as follows:
“The aggregate amount of the Revolving Facility Commitments on the Second
Amendment Effective Date is U.S.$385.0 million.”
(h)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Risk Management Policy Amendments”.
(i)    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Unrestricted Subsidiary” by deleting the phrase “(i) if White
Cliffs becomes a Subsidiary, White Cliffs and (ii)” and replacing it with “(i)
if White Cliffs becomes a Subsidiary, White Cliffs, (ii) if Glass Mountain
Pipeline becomes a Subsidiary, Glass Mountain Pipeline, and (iii)”.


(j)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety as follows:
“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on Reuters or such other
commercially available source as may be designated by the Administrative Agent
from time to time (or any successor thereto) that displays the British Bankers
Association Interest Settlement Rate (or any other person which takes over the
administration of that rate) for deposits in U.S. Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period (or, in the case of clause
(c) of the definition of Alternate Base Rate, approximately 11:00 a.m. (London
time) on the date referenced in such clause (c)).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business

-3-



--------------------------------------------------------------------------------

 

Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
“Material Subsidiary” shall mean each Restricted Subsidiary of the Borrower now
existing or hereafter acquired or formed by the Borrower which, on a
consolidated basis for such Restricted Subsidiary and its Subsidiaries, (i) for
the applicable Calculation Period accounted for more than 5% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries or (ii) as of the last
day of such Calculation Period, was the owner of more than 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries;
provided that at no time shall the total assets of all Restricted Subsidiaries
of the Borrower that are not Material Subsidiaries exceed, for the applicable
Calculation Period, 5% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries.
“Maturity Date” shall mean the earlier of (a) the fifth anniversary of the
Second Amendment Effective Date and (b) the date on which the entire outstanding
principal amount of the Revolving Facility Loans, with all unpaid interest,
fees, charges and costs, shall become due and payable in full hereunder, whether
by acceleration or otherwise.
“Maximum Leverage Ratio” shall mean, (a) on any date of determination other than
during an Acquisition Period, 5.00:1.00 and (b) on any date of determination
during an Acquisition Period, 5.50:1.00.
“Permitted Business Acquisition” shall mean (1) any acquisition of Equity
Interests of Glass Mountain or (2) any other acquisition of all or substantially
all of the assets of or all the Equity Interests (other than any directors’
qualifying shares) of a Person or division or line of business of a Person,
other than such acquisition of the assets of or Equity Interests in any Loan
Party, if (a) such acquisition was not preceded by, or effected pursuant to, an
unsolicited or hostile offer, (b) such acquired Person, division or line of
business of a Person is, or is engaged in, any business or business activity
conducted by the Borrower and its Subsidiaries on the Closing Date, Midstream
Activities and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto,
(c) both immediately before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom, (d)
the Borrower and its Restricted Subsidiaries shall be in compliance on a Pro
Forma Basis after giving effect to such acquisition with the Financial
Performance Covenants recomputed as at the last day of the most recently ended
fiscal quarter for which financial statements have been delivered of the
Borrower and its Restricted Subsidiaries, (e) all transactions related to such
acquisition shall be consummated in accordance with applicable law,
(f) immediately after giving effect thereto, Liquidity shall be greater than
$20.0 million, (g) all actions (if any) required or necessary to comply with the
Collateral and Guarantee Requirement (other than as may be waived, deferred, or
otherwise consented to in accordance with the terms of this Agreement) with
respect to such acquired assets or Equity Interests shall have been taken on or
prior to

-4-



--------------------------------------------------------------------------------

 

the consummation of such acquisition, (h) to the extent required by Section
5.04(d), the Borrower shall have delivered to the Administrative Agent the
relevant certification, documentation and financial information for such
Subsidiary or assets, and (i) any acquired or newly formed Subsidiary of the
Borrower shall not be liable for any Indebtedness (except for Excluded
Indebtedness).
“Prior Liens” shall mean those Liens and other encumbrances (A) permitted by
paragraphs (a), (c), (d), (e), (f), (g), (h), (i), (j), (m), (n), (o), (p), (q),
(r), (u), (v), (y), (aa), (bb), (dd), (ee) or (gg) of Section 6.02, (B)
consisting of deposits or other Liens on cash or Permitted Investments permitted
by any paragraph of Section 6.02 (without prejudice to the requirements of the
proviso in paragraph (l) of Section 6.02), or (C) that otherwise have priority
over the liens in favor of the Collateral Agent by operation of law; provided,
that licenses permitted under paragraphs (q) or (ee) of Section 6.02 shall be
deemed “Prior Liens” solely to the extent that such licenses are nonexclusive.
(k)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order therein:
“Commercial Operation Date” means the date of the mechanical completion and
entering into commercial operation of a Material Project.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration designated pursuant to Section 6.05, measured at the time received
and without giving effect to subsequent changes in value, less the amount of
cash or Permitted Investments received in connection with a subsequent sale of
such Designated Non-Cash Consideration.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Glass Mountain” shall mean Glass Mountain Holding, LLC, a Delaware limited
liability company.

-5-



--------------------------------------------------------------------------------

 

“Glass Mountain Pipeline” shall mean Glass Mountain Pipeline, LLC, a Delaware
limited liability company.
“Material Project” means the construction or expansion of any capital project of
the Borrower or any Restricted Subsidiary, the aggregate capital cost of which
exceeds, or is reasonably expected by the Borrower to exceed, $15,000,000.
“Material Project EBITDA Adjustment” means, with respect to each Material
Project of the Borrower or a Restricted Subsidiary:


(x)     prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected EBITDA of the Borrower and its Restricted Subsidiaries with respect to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
on predominantly fee based contracts relating to such Material Project, the
creditworthiness of the other party(ies) to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, and other factors reasonably deemed appropriate by the
Administrative Agent), which may, at the Borrower's option, be added to actual
EBITDA for the fiscal quarter in which construction of the Material Project
commences and for each fiscal quarter thereafter until the Commercial Operation
Date of such Material Project (including the fiscal quarter in which such
Commercial Operation Date occurs, but net of any actual EBITDA of the Borrower
and its Restricted Subsidiaries attributable to such Material Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days, but more than 270
days, 50%, and (iv) longer than 270 days, 100%; and


(y)     beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for two immediately succeeding fiscal

-6-



--------------------------------------------------------------------------------

 

quarters, an amount to be approved by the Administrative Agent (approval not to
be unreasonably withheld, delayed or conditioned) as the projected EBITDA of the
Borrower and its Restricted Subsidiaries attributable to such Material Project
(determined in the same manner as set forth in clause (x) above) for the balance
of the four full fiscal quarter period following such Commercial Operation Date,
which may, at the Borrower's option, be added to actual EBITDA for such fiscal
quarters (but net of any actual EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Material Project following such Commercial
Operation Date).


(z)     Notwithstanding the foregoing: no such additions shall be allowed with
respect to any Material Project unless: (i) not later than 30 days or such
lesser number of days as may be agreed to by the Administrative Agent in its
sole discretion prior to the delivery of any Compliance Certificate required by
Section 5.04 (c), to the extent Material Project EBITDA Adjustments will be made
to EBITDA in determining compliance with Financial Performance Covenants, the
Borrower shall have delivered to the Administrative Agent written pro forma
projections of EBITDA of the Borrower and its Restricted Subsidiaries
attributable to such Material Project, (ii) prior to the date such Compliance
Certificate is required to be delivered, the Administrative Agent shall have
approved (such approval not to be unreasonably withheld, conditioned or delayed)
such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent, and (iii) the
aggregate amount of all Material Project EBITDA Adjustments during any period
shall be limited to 20% of the total actual EBITDA of the Borrower and its
Restricted Subsidiaries for such period (which total actual EBITDA shall be
determined without including any Material Project EBITDA Adjustments).


“Permitted Junior Debt” shall mean (a) subordinated Indebtedness issued or
incurred by the Borrower or a Restricted Subsidiary, and (b) senior unsecured
Indebtedness issued by the Borrower or a Restricted Subsidiary, the terms of
which, in the case of each of clauses (a) and (b), (i) do not provide for a
final maturity date, scheduled amortization or any other scheduled repayment,
scheduled mandatory redemption or scheduled sinking fund obligation prior to the
date that is 91 days after the Maturity Date (provided, that the terms of such
Permitted Junior Debt may require the payment of interest from time to time),
(ii) do not contain covenants and events of default that, taken as a whole, are
more restrictive than the covenants and Events of Default set forth in this
Agreement and the other Loan Documents, as reasonably determined in good faith
by the Borrower, and (iii) provide for

-7-



--------------------------------------------------------------------------------

 

covenants and events of default customary for Indebtedness of a similar nature
as such Permitted Junior Debt, as reasonably determined in good faith by the
Borrower.
“Second Amendment Effective Date” shall mean September 20, 2013.
“Senior Notes” shall mean the first issuance or incurrence of senior unsecured
notes or other Permitted Junior Debt by the Borrower or its subsidiaries after
the Second Amendment Effective Date, to the extent permitted by and in
accordance with the terms and conditions of Section 6.01(r), in an aggregate
principal amount of at least $200,000,000.
“Senior Secured Leverage Ratio” shall mean, on any date, the ratio, on a Pro
Forma Basis, of (a) Consolidated Net Debt as of such date minus, to the extent
included therein, all Indebtedness under any Permitted Junior Debt (or any
Permitted Refinancing Indebtedness thereof) and any other unsecured or
subordinated indebtedness of the Borrower and the Restricted Subsidiaries to (b)
EBITDA for the period of four consecutive fiscal quarters of the Borrower most
recently ended prior to such date, in each case determined on a consolidated
basis in accordance with GAAP; provided that to the extent any Asset Disposition
or any Asset Acquisition (or any similar transaction or transactions that
require a waiver or a consent of the Required Lenders pursuant to Section 6.04
or Section 6.05) or incurrence or repayment of Indebtedness in excess of U.S.$15
million in the aggregate (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the EBITDA component of the Senior Secured Leverage Ratio
shall be determined for the respective Test Period on a Pro Forma Basis for such
occurrences.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
(l)    Section 2.12 of the Credit Agreement is hereby amended by deleting the
table appearing therein and replacing it with the following table:
Leverage Ratio
Commitment Fee
Category 1: Greater than 4.50 to 1.00
0.50%
Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00
0.50%
Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00
0.50%
Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00
0.375%
Category 5: Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00
0.375%
Category 6: Less than or equal to 2.50 to 1.00
0.375%


-8-



--------------------------------------------------------------------------------

 



(m)    Section 2.17(g) of the Credit Agreement is hereby amended by amending and
restating in its entirety as follows:
“(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.”


(n)    Section 2.20(a) of the Credit Agreement is hereby amended by amending and
restating the first sentence as follows:


“At any time following the Second Amendment Effective Date, the Borrower may by
written notice to the Administrative Agent elect to request an increase to the
Revolving Facility Commitments (each such increase, an “Incremental Commitment”)
in effect on the Second Amendment Effective Date, in an aggregate principal
amount, collectively, not to exceed U.S.$200.0 million and any Borrowing
thereunder shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than U.S.$10.0 million (collectively, the
“Incremental Revolving Loans”).”


(o)    Section 3.22 of the Credit Agreement is hereby amended by (i) deleting
the second through fifth sentence thereof in its entirety and (ii) inserting the
following to the end of the section:
“There has not occurred and is continuing any default or non-performance under
any Material Contract by (i) the Borrower, (ii) any other Loan Party, or (iii)
to any Loan Party’s knowledge, any other party to such Material Contract, in
each case other than any default or non-performance that could not reasonably be
expected to result in a Material Adverse Event.”
(p)    Article III of the Credit Agreement is hereby amended by adding a new
Section 3.24 therein as follows:
“Section 3.24    Risk Management Policy
The Risk Management Policy is in full force and effect in all material respects.
Each of the Borrower and each Restricted Subsidiary has performed all its or
their

-9-



--------------------------------------------------------------------------------

 

obligations under the Risk Management Policy, in each case except to the extent
such non-compliance would not reasonably be expected to have a Material Adverse
Effect.”
(q)    Sections 5.04(g) is hereby amended and restated in its entirety as
follows:
“(g) [Reserved];”.
(r)    Sections 5.04(i) through 5.04(j) of the Credit Agreement are hereby
deleted in their entirety.
(s)    Section 5.10 of the Credit Agreement is hereby amended by adding a new
clause (h) therein:
“(h)    Notwithstanding the foregoing or anything else in this Agreement, the
Borrower shall not be required to deliver to the Administrative Agent any
foreign law pledge documentation with respect to (x) equity interests of
subsidiaries of the Sponsor that are organized under the laws of England and
Wales as of the Second Amendment Effective Date and which continue to be so
organized, and the assets of such persons located in the United Kingdom as of
the Second Amendment Effective Date and which continue to be so located, in each
case which the Sponsor and its subsidiaries owned as of Second Amendment
Effective Date and (y) any assets and equity interests in respect of the
“SemLogistics terminal expansion” described by the Sponsor to the Administrative
Agent.”
(t)    Section 5.13 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Risk Management Policy. To maintain in full force and effect the Risk
Management Policy and to comply in all material respects, and cause each of its
Subsidiaries to comply in all material respects, therewith, provided that the
Borrower shall have three (3) days to cure any non-compliance with the terms of
this Section 5.13, which period may be extended by an additional two (2) days in
the sole discretion of the Administrative Agent if the Borrower so requests in
writing; provided further that the Borrower must notify the Administrative Agent
of any material violation of the terms of the Risk Management Policy promptly,
but in any event no later than one (1) Business Day after obtaining knowledge of
the occurrence of such violation.”
(u)    Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.15 therein as follows:
“Section 6.15 Alternative Financial Performance Covenants. Beginning at the end
of the first fiscal quarter ending after (x) the issuance of the Senior Notes,
and (y) election by the Borrower to comply with the covenants set forth herein
instead of the covenants in Section 6.10 and 6.11, such election to be
irrevocable and exercised by the Borrower by

-10-



--------------------------------------------------------------------------------

 

delivering written notice thereof to the Administrative Agent (who shall
thereafter promptly notify the Lenders) within five (5) Business Days of the
issuance of the Senior Notes:


(a) for any Test Period, permit the Leverage Ratio on the last day of any fiscal
quarter to be in excess of 5.50:1.00;
(b) for any Test Period, permit the Interest Coverage Ratio on the last day of
any fiscal quarter to be less than 2.50:1.00; and
(c) for any Test Period, permit the Senior Secured Leverage Ratio on the last
day of any fiscal quarter to be in excess of 3.50:1.00;
provided, that upon satisfaction of the conditions set forth in clauses (x) and
(y) of this Section 6.15, the covenants in Section 6.10 and 6.11 will cease to
apply to the Borrower (such covenants being replaced by the covenants set forth
in this Section 6.15).”
(v)    Section 6.01(h) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$20.0 million” in lieu thereof.
(w)    Section 6.01(i) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$20.0 million” in lieu thereof.
(x)    Section 6.01(j) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$20.0 million” in lieu thereof.
(y)    Section 6.01(l) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$20.0 million” in lieu thereof.
(z)    Section 6.01(q) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$25.0 million” in lieu thereof.
(aa)    Section 6.01(r) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“(r) Permitted Junior Debt; provided that (A) at the time of the incurrence of
Permitted Junior Debt and after giving effect thereto on a Pro Forma Basis, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) immediately after giving effect to the issuance,
incurrence or assumption of Permitted Junior Debt, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenants as of
the most recently completed fiscal quarter for which financial statements are
available; and”
(bb)    Section 6.02(ii) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$15.0 million” in lieu thereof.

-11-



--------------------------------------------------------------------------------

 

(cc)    Section 6.03 of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$20.0 million” in lieu thereof
and deleting “U.S.$15.0 million” and replacing it with “U.S.$30.0 million” in
lieu thereof.
(dd)    Section 6.04(a) of the Credit Agreement is hereby amended by deleting
“U.S.$15.0 million” and replacing it with “U.S.$30.0 million” in lieu thereof.
(ee)    Section 6.04(i) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$20.0 million” in lieu thereof.
(ff)    Section 6.04(n) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$20.0 million” in lieu thereof.
(gg)    Section 6.04(q) of the Credit Agreement is hereby amended by deleting
“U.S.$40.0 million” and replacing it with “U.S.$100.0 million” in lieu thereof.
(hh)    Section 6.05(g) of the Credit Agreement is hereby amended by deleting
“U.S.$10.0 million” and replacing it with “U.S.$50.0 million” in lieu thereof.
(ii)    Clause (iv) of the last paragraph of Section 6.05 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“(iv) no sale, transfer or other disposition of assets in excess of U.S.$5.0
million shall be permitted by paragraph (g) of this Section 6.05 unless such
disposition is for at least 75% cash consideration, provided that the Borrower
may designate up to U.S.$50.0 million of Designated Non-Cash Consideration over
the term of the Extended Revolving Credit Facility to be deemed “cash
consideration” for the purposes of determining compliance with this Section 6.05
only;”
(jj)    Section 6.09(b) is hereby amended and restated in its entirety as
follows:
“(b) [Reserved];”
(kk)    Section 9.23(d) of the Credit Agreement is hereby amended by amending
and restating the first proviso therein in its entirety as follows:
“provided that, with respect to Secured Swap Agreements relating to commodities
and Secured Bilateral Letter of Credit Providers, such Specified Swap
Counterparties and Secured Bilateral Letter of Credit Providers shall in no
event be entitled to receive an aggregate amount under this Section 9.23(d) at
any time in excess of the greater of (x) U.S.$50.0 million in the aggregate and
(y) an amount equal to one half of the Borrower's EBITDA for the most recently
ended Test Period for which financial statements have been delivered (the
greater of such amount, the “Maximum Shared Amount”) or, with respect to Secured
Swap Agreements relating to commodities of any particular Specified Swap
Counterparty, in excess of the maximum amount then designated in the Swap
Collateral Sharing Acknowledgement to which it is a party or as to all Specified
Swap Counterparties, U.S.$30.0 million in the aggregate or,

-12-



--------------------------------------------------------------------------------

 

with respect to Secured Bilateral Letter of Credit Reimbursement Agreements of
any particular Secured Bilateral Letter of Credit Provider, in excess of the
maximum amount then designated in the Secured Bilateral Letter of Credit
Collateral Sharing Acknowledgement;”
Section 2.    Amendments to the Guarantee and Collateral Agreement
(a)    Section 1.02 of the Guarantee and Collateral Agreement is hereby amended
by amending the definition of “Secured Obligations” by inserting the following
parenthetical immediately before the “.” at the end thereof:
“(excluding, for the avoidance of doubt, Excluded Swap Obligations)
(b)    Section 1.02 of the Guarantee and Collateral Agreement is hereby amended
by inserting the following definition in alphabetic order therein:
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
(c)    The following text shall be inserted as a new Section 2.10:
“Section 2.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.10, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a discharge of the Obligations. Each Qualified
ECP Guarantor intends that this Section 2.10 constitute, and this Section 2.10
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
Section 3.    Conditions Precedent to the Effectiveness of this Amendment
This Amendment shall become effective as of the date on which each of the
following conditions precedent shall have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

-13-



--------------------------------------------------------------------------------

 

(a)    the Administrative Agent shall have received this Amendment, duly
executed by each of the Borrower, the Guarantors and the Lenders;
(b)    the Administrative Agent shall have received a Reaffirmation and
Confirmation Agreement, duly executed by each of the Borrower, the Guarantors
and the Administrative Agent;
(c)    the representations and warranties set forth in Article III of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Second Amendment Effective Date, to the same extent as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
(d)    as of the Second Amendment Effective Date, no Event of Default or Default
shall have occurred and be continuing;
(e)    the Borrower shall have paid (i) an amendment fee in an amount equal to
0.20% of the existing Commitments of each Lender that has consented to this
Amendment prior to the deadline for submission of signature pages specified by
the Administrative Agent, (ii) an amendment fee in an amount equal to 0.50% of
the new Commitments of each Lender that has consented to this Amendment prior to
the deadline for submission of signature pages specified by the Administrative
Agent and (iii) all fees and expenses payable to the Lenders and the
Administrative Agent hereunder or under any other Loan Document, including as
set forth in Section 6 hereof;
(f)    the Borrower shall have obtained all material consents necessary or
advisable in connection with the transactions contemplated by this Amendment;
and
(g)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date, a
favorable written opinion of Gibson, Dunn & Crutcher LLP, special New York
counsel for the Loan Parties.
Section 4.    Post-Closing Requirements
Within 30 days of the Second Amendment Effective Date, or such longer period as
may be agreed by the Administrative Agent in its sole discretion, the Loan
Parties shall:
(a)    execute, deliver and file or cause to be filed modifications to the
Mortgages in favor of the Collateral Agent in form reasonably acceptable to
Administrative Agent, together with any documents required by the applicable
jurisdiction of filing in connection with the recording of such mortgage
modifications (other than property constituting a “Mortgaged Property”
immediately prior to the Second Amendment Effective Date that is an “Excluded
Asset” as of the Second Amendment Effective Date); and

-14-



--------------------------------------------------------------------------------

 

(b)    to the extent any Mortgaged Property is subject to Flood Insurance Laws,
deliver updated standard flood hazard determination forms for such Mortgaged
Property.
Section 5.    Acknowledgment and Consent.
(a)     Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.
(b)     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
Section 6.    Reference to and Effect on the Loan Documents
(a)    This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof. The Borrower agrees to pay any applicable
costs and expenses incurred in connection with this Amendment in accordance with
the terms set forth in the Credit Agreement, including Section 9.05 thereof.
(b)    Except as specifically amended above, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.
(c)    The execution, delivery, effectiveness and performance of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.
(d)    Each of the Loan Documents, including the Credit Agreement, and any and
all other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.
Section 7.    Execution in Counterparts
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart by telecopy or

-15-



--------------------------------------------------------------------------------

 

other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
Section 8.    Governing Law
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS
OF, THE STATE OF NEW YORK.
Section 9.    Headings
Section and Subsection headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
Section 10.    Notices
All communications and notices hereunder shall be given as provided in the
Credit Agreement.
Section 11.    Severability
The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.
Section 12.    Successors
The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
Section 13.    Waiver of Jury Trial
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.







-16-



--------------------------------------------------------------------------------

 

Section 14.    Jurisdiction
Each of the parties to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court.


[SIGNATURE PAGES FOLLOW]





-17-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
ROSE ROCK MIDSTREAM, L.P.,
as Borrower


By:    Rose Rock Midstream GP, LLC, its
General Partner


By: /s/ Robert N. Fitzgerald__________
Name: Robert N. Fitzgerald
Title: Sr. Vice President and Chief
Financial Officer


ROSE ROCK MIDSTREAM OPERATING,
LLC,
as a Guarantor


By /s/ Robert N. Fitzgerald__________
Name: Robert N. Fitzgerald
Title: Sr. Vice President and Chief
Financial Officer


ROSE ROCK MIDSTREAM ENERGY GP,
LLC,
as a Guarantor


By:/s/ Robert N. Fitzgerald__________
Name: Robert N. Fitzgerald
Title: Sr. Vice President and Chief
Financial Officer





[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]

--------------------------------------------------------------------------------

 



ROSE ROCK MIDSTREAM CRUDE, L.P.,
as a Guarantor


By:    Rose Rock Midstream Energy GP, LLC, its
General Partner


By:/s/ Robert N. Fitzgerald__________
Name: Robert N. Fitzgerald
Title: Sr. Vice President and Chief
Financial Officer


ROSE ROCK MIDSTREAM FIELD SERVICES,
LLC,
as a Guarantor


By:/s/ Robert N. Fitzgerald__________
Name: Robert N. Fitzgerald
Title: Sr. Vice President and Chief
Financial Officer

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent and Collateral Agent


By:    /s/ Sanjay Remond_________________
Name: Sanjay Remond
Title: Authorised Signatory

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



THE ROYAL BANK OF SCOTLAND PLC,
as a Lender


By:    /s/ Sanjay Remond_________________
Name: Sanjay Remond
Title: Authorised Signatory

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



ABN AMRO CAPITAL USA LLC,
as a Lender


By:    /s/ Darrell Holley_________________
Name: Darrell Holley
Title: Managing Director


By:    /s/ Casey Lowary_________________
Name: Casey Lowary
Title: Executive Director

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



AMEGY BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Larry L. Sears_________________
Name: Larry L. Sears
Title: Senior Vice President

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



THE BANK OF NOVA SCOTIA,
as a Lender


By:    /s/ Mark Sparrow_________________
Name: Mark Sparrow
Title: Director

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



BARCLAYS BANK PLC,
as a Lender


By:    /s/ Sreedhar R. Kona_________________
Name: Sreedhar R. Kona
Title: Vice President

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



BMO HARRIS BANK, N.A.,
as a Lender


By:    /s/ Kevin Utsey_________________
Name: Kevin Utsey
Title: Director

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



CITIBANK, N.A.,
as a Lender


By:    /s/ Eamon Baqui_________________
Name: Eamon Baqui
Title: Vice President

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



DEUTSCHE BANK AG NEW YORK
BRANCH,
as a Lender


By:    /s/ Chris Chapman_________________
Name: Chris Chapman
Director


By:    /s/ Vanuza Pereira-Bravo________________
Name: Vanuza Pereira-Bravo
Associate

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



ROYAL BANK OF CANADA,
as a Lender


By:    /s/ Jason York_________________
Name: Jason York
Title: Authorized Signatory

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



UBS AG STAMFORD BRANCH,
as a Lender


By:    /s/ Lana Gifas_________________
Name: Lana Gifas
Title: Director


By:    /s/ Kenneth Chin_________________
Name: Kenneth Chin
Title: Director

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



CADENCE BANK, N.A.,
as a Lender


By:    /s/ William W. Brown_________________
Name: William W. Brown
Title: Senior Vice President

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Michael Higgins_________________
Name: Michael Higgins
Title: Vice President

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



COMPASS BANK,
as a Lender


By:    /s/ Kathleen J. Brown_________________
Name: Kathleen J. Brown
Title: Senior Vice President

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



MORGAN STANLEY BANK, N.A.,
as a Lender


By:    /s/ Kelly Chin_________________
Name: Kelly Chin
Title: Authorized Signatory

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



WELLS FARGO BANK, N.A.,
as a Lender


By:    /s/ Andrew Ostrov_________________
Name: Andrew Ostrov
Title: Director

[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]







--------------------------------------------------------------------------------

 



Stifel Bank & Trust,
as a Lender


By:    /s/ John H. Phillips_________________
Name: John H. Phillips
Title: Executive Vice President



[Second Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement]





